Citation Nr: 1435504	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial increased rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran had active military service from September 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection and an initial 10 percent rating for PTSD, effective from September 19, 2006.  The Veteran perfected a timely appeal.  Then, in a February 2010 rating decision, the VA RO in Seattle, Washington, awarded a 30 percent rating for PTSD, effective September 19, 2006.  The Veteran perfected a timely appeal and requested a hearing.  Jurisdiction of the Veteran's case is currently with the VA RO in Denver, Colorado.

In November 2011, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2012, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  Thereafter, the AMC issued a statement of the case (SSOC) continuing the Veteran's 30 percent disability rating for his PTSD effective September 19, 2006.  The Veteran continues to seek an increased evaluation for his PTSD.  AB v. Brown, 6 Vet. App. 35 (1993).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

Since the effective date of service connection, the Veteran's PTSD has been characterized by sleep impairment, nightmares, irritability, anxiety, some social avoidance and suspiciousness, mild memory loss, occasional panic attacks, and depressed mood, which have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file. These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Board also notes that the July 2012 VA examination was in substantial compliance with the Board's May 2012 remand instructions.  That examination contained a full PTSD examination to assess the current nature and severity of his PTSD.  Also, all current VA treatment records were associated with the claims file.  Accordingly, the Board finds that there is substantial compliance with the Board's May 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.



Analysis

By way of history, the Board observes that the 10 percent rating initially assigned for the Veteran's PTSD was subsequently increased to 30 percent, effective the date of service connection.  See February 2010 rating decision.  

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran contends that he is entitled to an increased rating for his service-connected PTSD.  After careful consideration of all the evidence of record, the Board concludes that a rating higher than 30 percent is not warranted since he filed his initial claim for his PTSD.

A July 2007 VA treatment record shows that the Veteran had depression, high tension and anxiety, startle response, hypervigilance, mistrust, nightmares, and social avoidance.  He was noted to have lost his marriage from problems stemming from combat.  He reported that he was no longer drinking.  He also reported becoming easily irritated. 

At the Veteran's August 2007 VA examination, he reported that upon discharge from the military, he has been aware of certain symptoms of anxiety associated with sleep disturbance, hypervigilance, and irritability.  He was noted to have continuing symptoms of intrusive memories, irritability, and hyperarousal.  Prescribed medication helped with sleeping problems.  The Veteran was able to maintain activities of daily living including his personal hygiene.  He did not have problems with alcohol or substance abuse.  He reported no inappropriate behavior, but stated in the past he had some physical altercations.  He reported some mild depressive symptoms but denied any serious neurovegetative symptoms and he also denied any active suicidal or homicidal ideation, plans, or history of attempts.  His thought processes and communication was not impaired.  The Veteran showed good cognitive functioning, but did show some minor deficits of short-term memory.  His social functioning was grossly intact, although he indicated that he could be irritable and defensive when threatened.  The Veteran maintained full-time employment and reported doing well.  He reported living with his wife and helping with household tasks, as well as attending religious activities, gardening, and visiting friends with his wife.  The examiner opined that the Veteran retained cognitive capacities to manage his own financial affairs.  He was diagnosed with chronic, mild to moderate PTSD and depressive disorder not otherwise specified (NOS).  He was assigned a GAF score of 60.
  
A June 2011 VA treatment record shows that the Veteran discontinued medication and counseling for the past year and reported a recurrence of symptoms including depressed mood, irritability, mood lability, hypervigilance, easy startle, and night sweats.  The clinical assessment included increased symptoms of PTSD since discontinuing medications, at chronic risk for suicide in light of gender, PTSD; and no acute increased risk for harm to self or others at the current time.  At the time, the Veteran was living with his wife and reported being close to her three daughters and their families.  He worked the night-shift as a drug and alcohol counselor at a detox facility. 

At the November 2011 Board hearing, the Veteran testified to taking daily medication for his PTSD.  He reported working 40 hours each week and that he has problems with anger while at work.  The Veteran testified to rarely going and out socializing as he does not like crowds.  He testified to being married for 18 years and having recent communication and intimacy issues.  He further testified to having nightly nightmares, night sweats, and a sleeping problem that required taking sleeping pills when necessary.  The Veteran stated that he always ensures that his door locked and blinds are shut.  The Veteran stated that he felt homicidal if threatened, but "respects life."  See Board hearing transcript at page 10.  He further stated occasionally having suicidal thoughts and guilt trips, but had been able to deal with it.  Id.

A February 2012 VA treatment shows that the Veteran complained of increased PTSD symptoms.  He was noted to have not been taking his medications regularly.

At the July 2012 VA examination, the examiner noted that the Veteran continued to manifest symptoms consistent with PTSD, namely hyperarousal, re-experiencing traumatic events and some mild level avoidance behaviors.  The Veteran showed significant irritability and temper issues with no loss of control.  The examiner noted that his irritability and difficulty with temper appeared to be linked to some entitlement with regard to his need for recognition from the government, rather than a direct consequence of his specific experiences in Vietnam.  The examiner referred to outpatient clinic reports which she considered to be infrequent due to the Veteran's inconsistent follow-ups.  She observed that recent clinical notes suggested that the Veteran had described a decreased frequency of nightmares, and decreased dosages for medications for anxiety and depression.  The examiner noted that he has had significant life stressors which are post-military stressors.  She also stated that he has a challenging work environment, but has continued to function professionally.  He was noted to have no negative feedback regarding his work performance and has made significant efforts to engage with his clients beyond expected interaction.  He has not missed work due to symptoms.  

The Veteran has also been able to maintain activities of daily living including his own personal hygiene.  He denied problems related to alcohol or substance abuse at the time.  Thought processes and communication was not impaired.  He scored 25 out of 30 on the St. Louis University Mental Status Examination (SLUMS), which indicated some mild borderline difficulty with short-term memory and concentration related to PTSD and depression, but the examiner determined it did not require a separate cognitive disorder diagnosis.  His mild difficulty with short-term memory and concentration were found to be likely due to his anxiety and depression.  His social functioning was mildly impaired.  The Veteran described social isolation, but also described going out weekly with his wife to attend a concert and to weekend sporting events for his grandchildren.  He was found competent to manage his VA funds.  He also reported having panic attacks that occurred with greater frequency when his two son-in-laws left for Iraq.  However, since upon their return, the Veteran reported that his panic attacks have decreased in frequency to an average of twice per week.  He also profusely denied any thoughts or intent of suicide or homicide.  While the Veteran had been completely abstinent from alcohol for many years, he reported using alcohol in a very limited fashion one to two times per month most recently.  Upon examination, the Veteran was diagnosed with PTSD, chronic and mild to moderate.  Symptoms noted were irritability, anxiety, some suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  He was also diagnosed with depressive disorder NOS.  Depressive symptoms were described as comorbid and coexistent with PTSD symptoms chronically over many years with overlapping symptoms of irritability, sleep disturbance, and social withdrawal.  He was assigned a GAF score of 58.  

The examiner opined that due to the Veteran's PTSD and related depression and alcohol abuse in remission, he has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  She further concluded that he does not show a higher level of dysfunction with reduced reliability, which would indicate a baseline daily decreased level of reliability with impaired judgment socially and in the workplace, and there is no evidence of such.  He was found to maintain effective work and social relationships.  The Veteran did not show difficulty with understanding complex commands and had not shown severe progressive impairment of short or long-term memory, as he did not describe forgetting specific work tasks.  The examiner also noted that he has shown no tendency towards unprovoked violence.

After collective review of all the evidence, the Board finds that the symptomatology associated with the Veteran's PTSD does not warrant a higher evaluation than the currently assigned initial 30 percent rating from the September 19, 2006 effective date of the grant of service connection.

In this regard, the Veteran's symptoms during this period were manifested, primarily, by: nightmares, social avoidance, depressed mood, irritability, chronic sleep impairment, anxiety, hypervigilance, panic attacks, avoidance behaviors, and mild memory loss.

The Board finds that these symptoms are similar to many of those contemplated by a 30% rating, or the even lower 10% rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In particular, the General Rating Formula lists, inter alia, depressed mood, anxiety, chronic sleep impairment, and mild memory loss, among the types of symptoms associated with a 30% rating.  38 C.F.R. § 4.130.  The General Rating Formula contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, among those associated with a 10% rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

These symptoms, however, are not akin to the occupational and social impairment with reduced reliability and productivity necessary for a 50 percent disability evaluation.  See id.  Indeed, despite his lack of desire for social interaction and reports of recent marital stress involving communication and intimacy, the Veteran has maintained an approximately 20-year marriage and stated that he and his wife attend weekly concerts and weekend sporting events for his grandchildren.  He also assists with household chores, attends religious activities, gardens, and visits friends with his wife.  Additionally, he has made significant efforts to engage with his work clientele beyond expected interaction.  Similarly, his thinking and judgment have been intact and his mood has oscillated from mildly irritable to friendly and cooperative.  

Although the 50% rating criteria contemplate reduced reliability and productivity, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 50% level contemplates a reduced reliability and productivity due to disturbances of motivation and mood, among other areas, does not mean his PTSD rises to the 50% level.  Indeed, the 10%, 30%, and 50% criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran reported taking decreased dosages of his depression medication, as reflected in the July 2012 VA examination.  The Board also notes that although the Veteran was diagnosed with depressive disorder NOS during the July 2012 VA examination, his depressive symptoms were found to have been comorbid and coexistent with his PTSD symptoms chronically over many years.  The Veteran's depressed mood is expressly contemplated by the 30% criteria, or at best, the 10% criteria, which contemplates symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  A 30 percent rating since the effective date of service connection adequately compensates the Veteran for that impairment.  

The same holds true for the Veteran's irritability, as reflected in the June 2011 VA treatment record and the July 2012 VA examination report.  During the July 2012 VA examination, the Veteran displayed significant irritability and temper issues.  His overall mood was observed as mildly irritable.  However, the Board finds that the Veteran's symptomatology is not like or similar to impaired judgment or impaired abstract thinking.  While the Veteran displayed irritability, the July 2012 VA examiner noted that his irritability and temper issues were with no loss of control.  He has also shown no tendency towards unprovoked violence.  The Veteran has not had performance problems at work with regard to receiving any negative feedback nor behavioral issues or reports of inadequate work.  Furthermore, the July 2012 examiner found that the Veteran's irritability and difficulty with temper "appear to be linked to some entitlement with regard to his need for recognition from the government, rather than a direct consequence of his specific experiences in Vietnam."  Even if his irritability and temper were found to be more of a direct consequence of his specific experiences in Vietnam, the Board finds that given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Veteran's level of irritability and temper is more closely analogous to that contemplated by the 30 percent rating criteria.  Vazquez-Claudio, 713 F.3d at 117.   

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).  They do not more closely approximate the types of symptoms contemplated by a 50% rating, and therefore, a 50% rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

GAF scores of 58 and 60 were assigned at the August 2007 and July 2012 VA examinations, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV) at 46-47.  Accordingly, the symptomatology observed upon treatment and examination more appropriately reflects an assignment of a 30 percent disability rating since the effective date of service connection.  While the Veteran demonstrates one of the criteria listed for a 50 percent disability rating, specifically, panic attacks more than once a week, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 50 percent rating under 38 C.F.R. § 4.130.  While the Veteran has displayed some mild difficulty with short-term memory loss, it is not impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) or similar type and degree).  While the Veteran has reported a lack of desire in establishing and maintaining effective relationships, he has maintained an approximately 20-year marriage with his wife, remains close with his step-children and grandchildren, visits friends occasionally, and maintains effective work relationships, especially with his clients.  Since the date of service connection, the Veteran has not displayed any other symptom that would support a finding of occupational and social impairment with reduced reliability and productivity.  He has not experienced problems similar to those contemplated by the 50 percent rating, like flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Symptomatology commensurate with a 70 percent or even 100 percent evaluation, demonstrating occupational and social impairment with deficiencies in most areas or total occupational and social impairment, is also not shown.  

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 30 percent rating for the Veteran's PTSD for the entire period on appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Further, staged ratings are not appropriate, as the manifestations of such disability have been relatively stable, and any increase is not sufficient to warrant a higher rating, for the reasons stated above.  See Fenderson, 12 Vet. App. at 126-127.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. 		 § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).
If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 		 § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as additional social and/or occupational impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has reported not missing work due to PTSD symptoms and he does not assert that his PTSD precludes employment; and consideration of a TDIU is not warranted.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a rating in excess of 30 percent for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


